DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. Claims 1,4,7,9,14-15,18,20,22-23,26,32,50-56 and 58-60 are allowed.
3. The following is a statement of reasons for the indication of allowable subject matter:  The Applicant’s Claims overcome the closest available prior art, as the Claims define a contact lens assembly that diverts a portion of the therapeutic laser to degrade an electrical element. The prior art of record, US 20160151151 awarded to Kleinman, only describes the usage of a portion of a laser beam to break of a physical structure of an ophthalmological treatment device (such as a stent) for placement in the treatment area (Kleinman Para. 0049). This differs from the Applicant’s Claimed invention damages a component for the purposes of preventing reuse of the device, whereas the prior art is only used for assisting in placement. Preventing reuse in contact lens assemblies is known in the art (see Para. 0080 of US 20090024117 awarded to Muller, or Para. 0102 and 0104 of US 20150005750 awarded to Kelleher), but the specific manner/configuration in which Applicant’s device achieves this function is novel and non-obvious.

Conclusion
	4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 

	6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	7. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792